Citation Nr: 1724940	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-46 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of his child, M.S.W.


REPRESENTATION

Appellant represented by: Unrepresented 

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2006.  The appellant is the mother (and custodian) of the Veteran's child, M.S.W. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decisional letter of the Montgomery, Alabama VA Regional Office (RO).  The appellant's notice of disagreement (NOD) was received in February 2009.  A statement of the case (SOC) was issued in July 2009 (and reissued to the appellant in October 2009, due to non-receipt of the July 2009 SOC). A substantive appeal was received in November 2009.

This matter was previously before the Board in September 2015, at which time it was remanded for further development of the record. 


FINDINGS OF FACT

The Veteran has been reasonably discharging his responsibility for M.S.W.'s support and a "special" apportionment would be an undue hardship on the Veteran. 


CONCLUSION OF LAW

The criteria establishing entitlement to an apportionment of the Veteran's VA compensation benefits for the support of his dependent minor child, M.S.W., have not been met. 38 U.S.C.A. § 5307 (West 2015); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Court has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid. Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a Veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications. 

The Board points out that both the Veteran and the appellant have been advised by the RO of the appropriate laws and regulations relating to requests for apportionment.  In addition, the record reflects that VA has repeatedly attempted to obtain from the appellant and Veteran the information needed to substantiate the appellant's claim, as evidenced by multiple letters dated throughout the appeal period and in an SSOC dated in December 2016.  No response to the October 2016 letters has been received by VA from the Appellant or Veteran.  The record reflects that VA attempted unsuccessfully to locate an alternative address for the appellant, but was unsuccessful and there is no other alternative address of record. See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that a claimant must keep VA informed of his or her whereabouts, and that VA has no burden "turn up heaven and earth" to find him or her). 

The duty to assist "is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Stated another way, in order to establish her entitlement to an apportionment, including hardship, the appellant was required to provide VA with the necessary financial information.  Unfortunately, she failed to do so.  Thus, the Board finds no further duty to assist, as it may be applied to an apportionment claim.

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102. See 38 C.F.R. §§ 20.500-20.504.  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. § 20.3 (p).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case. 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim. 38 C.F.R. § 19.102. 

In the present case, the Veteran and the Appellant have been provided notice of the evidence pertinent to the apportionment claim and have been issued the January 2012 SOC and the December 2013 SSOC.  As such, the Board concludes that the actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, to ensure compliance with the contested claims procedures applicable to matters involving two competing parties, were complied with. See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504.



Apportionment - Applicable Laws and Regulations

Veterans benefits may be apportioned if the Veteran is not residing with his spouse or his children, and a claim for apportionment is filed for or on behalf of the spouse or children. 38 C.F.R. § 4.52 (a).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2016).  More specifically, 38 C.F.R. § 3.450 (a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2016).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee. 

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458 (a) (2016).

Brief Factual Background and Procedural History 

The appellant seeks an apportionment of the Veteran's VA compensation benefits on behalf of their child, M.S.W.  The record reflects that M.S.W. was born in December 2007.  The appellant submitted her claim for apportionment in February 2008.  In an August 2008 VA Form 21-0778 (Information Regarding Apportionment of Beneficiary's Award), she reported $0 income and monthly expenses (i.e., rent, food, utilities, telephone, clothing, and school expenses) amounting to $1179.00.  

In an October 2008 letter, VA informed the Veteran that it was initially withholding $100 from his monthly VA compensation check beginning January 1, 2009, pending review of the apportionment request.  

In October 2008, the appellant submitted an updated VA Form 21-0778 and reported $0 income with monthly expenses amounting to $2,227.00.

An October 2008 Income Withholding For Support document shows that the Veteran's wages were being garnished in the amount of $1119.18 for current child support on behalf of J.M., another minor child of the Veteran (but unrelated to the appellant).  

Notably, VA treatment records dated in early 2008 reflect that the Veteran was unemployed and had not engaged in employment since his separation from service in 2006.  An August 2008 letter from the Veterans Service Center Manager indicated that the Veteran was presently homeless.  According to VA treatment records, the Veteran apparently obtained employment at VA in late 2008; he was employed in this position for approximately one year. (See, e.g., August 2010 VA PTSD Examination). 

In February 2009, the request for apportionment on behalf of M.S.W. was denied because the appellant and Veteran reported living at the same residence with the child that the appellant was claiming benefits for.  38 CFR 3.450(a)(1)(ii) prohibits apportioned benefits if the person the benefit is being claimed for resides with the Veteran. 

The "Special Apportionment Decision" also noted that the Veteran's sole source of income at that time was VA compensation in the amount of $541.00 per month.  

In her February 2009 NOD, the appellant clarified that she and the Veteran were not, in fact, residing in the same residence. 

A February 2009 document from the State of Georgia reflects a withholding in the amount of $356.00 for child support (and $71.00 per month for past-due child support, not greater than 12 weeks) from the Veteran's paycheck on behalf of M.S.W.

A September 2009 Report of Contact reflects that the Veteran was homeless and had no permanent address.  

In her November 2009 VA Form 9, the appellant reported that the Veteran had not paid child support since 2008; however, an attached Check Query Summary indicated that checks had been issued in August 2008, October 2008, November 2008, January 2009, February 2009, and November 2009.  

An April 2010 Final Order and Judgement and Income Deduction Order reflects that the Veteran was ordered to pay child support on behalf of M.S.W. in the amount of $350.00 per month, effective May 1, 2010. 

In a May 2010 statement, the Veteran reported that he was current on child support payments and that he had established child support through the Georgia Courts and other direct definitive services.  He stated that there were no arrears as of April 6, 2010, and that he had arranged weekly deposits in the amount of $82.00 through the Department of Human Services Child Support Program.  The Veteran attached supporting documentation. 

A March 2015 Temporary Order from the State of Georgia granted the Veteran joint legal custody of M.S.W.

As noted, this claim was remanded by the Board in September 2015.  In compliance with the Board's remand directives, the RO sent letters to the appellant and the Veteran requesting that they complete undated VA Forms 21-0078 and provide detailed information concerning all current sources of income and expenses.  As noted above, the letters sent to the appellant were returned as undeliverable and further attempts to locate the appellant were unsuccessful. 

An April 2016 letter from VA indicated that the Veteran had been terminated from employment effective as of June 2015.  

In a June 2016 statement, the Veteran reported that any additional apportionment would constitute a hardship and was against his best interest.  He stated that he was in good standing with his payments. 

In a June 2016 Declaration of Status of Dependents, the Veteran reported that he pays child support for each of his three children and that two of his three children (including M.S.W.) were currently living with him.  He again stated that the apportionment would result in severe hardship.  

Although the issue is already on appeal, the RO apparently issue another "Special Apportionment Decision" in May 2017, which continued to deny the appellant's apportionment request.  The decision noted that the Veteran's only source of current income was VA compensation in the amount of $3,372.00 per month. 

Discussion

After careful review and consideration of the above evidence, the Board finds that the claim for an apportionment of the Veteran's VA benefits must be denied.  

As an initial matter, various court-related and financial documents confirm that the Veteran has been paying child support, either as compelled through a court order or as a result of wage garnishment, on behalf of M.S.W. since 2008.  In this regard, a Check Query Summary shows that child support checks were issued from August 2008 to November 2009; a February 2009 Notice of an Order To Withhold Income For Child Support reflects that the Veteran's wages were being garnished in the amount of $356.00 per month (to include $71.00 per month to cover any past due child support) for child support on behalf of M.S.W.; and a Georgia State Court Order indicates that the Veteran was ordered to pay $350.00 per month in child support on behalf of M.S.W., effective May 1, 2010.  There is no indication in the record that the Veteran is not current on such payments or that the payments are otherwise in arrears.  The aforementioned evidence, taken as a whole, demonstrates that the Veteran is "reasonably discharging his responsibility for his [child's] support."  Thus, a general apportionment on behalf of M.S.W. is not warranted in this case. See 38 C.F.R. § 3.450 (a)(1)(ii); Hall, supra.

Notably, the Veteran recently reported that M.S.W. is residing with him.  The Board has no way to verify whether M.S.W. is, in fact, living with the Veteran at the present time; however, if this were the case, apportionment would be precluded under 38 C.F.R. § 4.450(a)(1)(ii), as the child is residing with the Veteran and the Veteran has otherwise been found to be reasonably discharging his responsibility for M.S.W.

With respect to a "special" apportionment, both the Veteran and the appellant have failed to submit sufficient evidence of income, financial resources, and expenses, (despite VA's explicit requests) in order for "special" apportionment to be calculated with any accuracy. 38 C.F.R. § 3.451. See September 2015 Board Remand.  While the appellant provided some income figures for herself and M.S.W. in 2008, she has neither responded to requests for additional information nor submitted any evidence in support of her claim since 2009.  As a result, the Board does not have a current or complete picture of her financials/expenses for the appeal period.  As noted above, it was incumbent upon the appellant to provide VA with the necessary financial information to establish her entitlement to an apportionment, including hardship, and she did not do so. See Wood, supra.  In short, the appellant has not adequately demonstrated undue hardship to herself or to the minor child if an apportionment is denied in this case.

On the other hand, the evidence affirmatively shows that the Veteran has a long history of unemployment and homelessness, despite being employed at various times throughout the appeal period.  He has expressly stated that any apportionment, in addition to monthly payments of child support, would constitute an undue hardship on him.  Evidence contained in the record reflects that he is currently unemployed and that his only source of income is VA compensation.  The Board notes that the Veteran has two other minor children for whom he is also providing financial support.  Such evidence strongly suggests hardship of the Veteran, so that special apportionment is not warranted. 38 C.F.R. § 3.451.  

In summary, the evidence demonstrates that the Veteran has been reasonably discharging his responsibility for M.S.W.'s support, and that any "special" apportionment would be an undue hardship on the Veteran.  The appellant's claim for an apportionment of the Veteran's VA benefits on behalf of M.S.W. is thus denied. 


ORDER

Apportionment of the Veteran's disability compensation benefits on behalf of his minor child, M.S.W., is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


